COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-077-CV
 
TAMMY DENSON                                                                      
APPELLANT
V.
JANE DOE DRIVER A/K/A                                                            
APPELLEE
KRISTI RABALAIS
------------
FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered appellant's
"Motion To Dismiss Appeal." It is the court's opinion that the motion
should be granted; therefore, we dismiss the appeal. See TEX.
R. APP. P. 42.1(a)(1), 43.2(f).
Appellant shall pay all costs of this appeal, for which let execution
issue.
 
                                                                     
PER CURIAM
 
PANEL D: WALKER, J.; CAYCE, C.J.; and DAY, J.
DELIVERED: August 29, 2003

1. See Tex. R. App. P. 47.4.